Citation Nr: 1030898	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from August 1946 to February 
1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Additional evidence has been received in conjunction with the 
current appeal that reasonably raises the issue of entitlement to 
service connection for tinnitus.  The issue has not yet been 
adjudicated by the agency of original jurisdiction (AOJ) and is 
referred to the AOJ for appropriate action.

The Board received additional evidence in this matter in July 
2010.  The evidence was originally received at the AOJ in 
December 2009 but was not forwarded to the Board.  The Board will 
not seek a waiver of consideration of the evidence by the AOJ in 
this matter as the evidence does provide for the complete 
allowance of the benefits sought.  See 38 C.F.R. § 20.1304(c) 
(2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  On January 7, 2010, the Board issued a decision that denied 
service connection for bilateral hearing loss. 

2.  In July 2010, the Board was advised of relevant evidence that 
had been received at the AOJ in December 2009 but was not 
associated with the claims folder as of the date of the Board's 
decision in January 2010.

3.  The Veteran currently suffers from a bilateral hearing loss 
disability and there is a reasonable basis to attribute such 
disability to his active military service.


CONCLUSIONS OF LAW

1.  The January 7, 2010, Board decision addressing the issue of 
entitlement to service connection for bilateral hearing loss is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

2.  The Veteran has bilateral hearing loss that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on the 
Board's own motion, when a Veteran has been denied due process of 
law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).

In a decision, dated January 7, 2010, the Board denied the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss.  In July 2010, the Board was advised by 
the AOJ that relevant evidence had been received at the AOJ in 
December 2009, prior to the Board's decision.  Unfortunately, the 
evidence was maintained in a temporary folder and was not 
forwarded to the Board until July 2010.  

The Board, on its motion, has determined that the Veteran was 
denied due process because the evidence was not before the Board 
at the time of its decision.  Thus, the decision of January 7, 
2010, must be vacated and the claim re-adjudicated with 
consideration of the new evidence.  Accordingly, the January 7, 
2010, Board decision addressing the issue of entitlement to 
service connection for bilateral hearing loss is vacated.

II.  Service Connection

A.  Background

The Veteran served on active duty from August 1946 to February 
1948.  The Veteran's service treatment records (STRs) are missing 
according to information provided by the National Personnel 
Records Center (NPRC) in December 2007.  It appears that the STRs 
may have been destroyed in a 1973 fire at the NPRC.  Efforts were 
made to find alternative sources of military records but were 
unsuccessful.  

The only military records available consist of the Veteran's Army 
WD AGO 53, Enlisted Record Report of Separation, Honorable 
Discharge dated in February 1948, and a copy of his Honorable 
Discharge Certificate.  The Report of Separation reflects that 
the Veteran's military occupational specialty (MOS) was as a 
general clerk in the Transportation Corps.  He was also shown to 
have qualified as a sharpshooter with the M1 rifle.  The Veteran 
had no duty outside of the U.S. and no combat duty. 

The Veteran originally sought service connection for bilateral 
hearing loss in October 2001.  He reported that he was given a 
hearing examination in 1947.  He said it was at the Presidio Army 
Base.  He also reported that he had been treated for hearing loss 
by his family physician who had since passed away.

The Veteran provided additional information in that he was 
initially trained in field artillery at Fort Bliss, Texas, and 
later transferred to Camp Stoneman, California.  He said that he 
developed ringing in his ears and this lead to his evaluation at 
the Presidio.  He also said he remembered having hearing loss in 
his left ear prior to being discharged.  

VA outpatient records from October 2001 noted that the Veteran 
was fitted for, and issued hearing aids.  He received new hearing 
aids in April 2003.  

The Veteran's claim for service connection was denied in February 
2004.  He sought to reopen his claim in February 2006.  At that 
time he said that he had "injured his hearing" while playing 
football in the Army.  

Private treatment records, for the period from October 2000 to 
May 2006, were associated with the claims folder.  The records 
noted that the Veteran was deaf in his left ear but provided no 
information as to the etiology of the deafness.

The Veteran submitted a statement from his sister in August 2006.  
She said that the Veteran stayed with her after his discharge 
from service.  She said she remembered that it seemed that the 
Veteran did not pay attention and would not participate in 
conversations like he used to.  She said he also turned up the 
volume on the radio.  She thought he was teasing about the volume 
but she realized it was because the Veteran had a problem with 
his hearing.

The Veteran submitted a statement in October 2006 wherein he 
provided details on his noise exposure in service.  He said he 
trained with a field artillery unit in preparation for deployment 
overseas.  They had no ear protection.  He said he was exposed to 
the firing of .30 caliber rounds, and 40-millimeter (mm) bazooka 
rounds.  He also said they would fire quad .50 caliber machine 
guns for hours at a time.  He said he remembered having muffled 
hearing during service.

The Board remanded the case for a VA audiology examination in 
March 2009.  The Veteran was afforded his examination in April 
2009.  Audiometric testing revealed puretone thresholds of 50, 
65, 70, 85, and 100 decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 100+ in the left ear for the same 
frequencies.  The Veteran had a speech discrimination score of 80 
percent for the right ear and 0 percent for the left ear.

The examiner recorded a history of noise exposure in service that 
the examiner characterized as minimal.  There was no history of 
significant civilian noise exposure.  The examiner said that the 
claims folder contained minimal data on which to base an opinion.  
The examiner stated the following: 

The C-file contained minimal data on which 
to base an opinion.  Therefore this 
examiner bases the opinion on the 
testimonial part of the evaluation. . . .  
[At] today's [examination] he stated that 
he first noticed a loss of hearing while in 
the military but didn't want to report it 
since he thought it would lengthen the date 
of his discharge.  He offered no nexus for 
his loss however and reported that he was 
stationed Stateside in charge of Officer's 
Quarters which in this examiner's opinion 
does not appear noise hazardous.  Military 
acoustic trauma after Basic Training 
appears unlikely.  Current research does 
not support the concept of delayed onset of 
hearing loss.  Therefore any increased loss 
of hearing after discharge is more than 
likely to be due to other factors.

VA audiology examination report of April 2009.

The Veteran submitted a medical opinion from K. Sinks, Au.D., 
that was received at the AOJ in December 2009.  Dr. Sinks noted 
the Veteran's years of service and that he reported having served 
in the field artillery.  The Veteran had given a history of 
having to participate in lengthy live fire exercises, 8-10 hours 
a day at times.  No hearing protection was provided.  The Veteran 
reported that his hearing loss began while he was assigned to 
Camp Stoneman.  He complained and was evaluated.  He was given 
some medication to stop the ringing in his ears.  The Veteran 
said he was told that he had some hearing loss in his left ear at 
the time of his discharge.  Dr. Sinks noted that the Veteran's 
sister had written a statement attesting to her observation of 
the Veteran's hearing loss after service.  The Veteran denied any 
occupation or recreational activities after service that exposed 
him to significant noise levels.  

Dr. Sinks said that no service documents were available for 
review.  She did have access to a summary of the VA examination 
of April 2009 regarding its finding of hearing loss.  She 
referred to medical treatises and their discussion of the causes 
of hearing loss and tinnitus as a result of noise exposure.  She 
opined that is was more likely than not that the Veteran's 
bilateral hearing loss was related to military noise exposure. 

B.  Background

Service connection may be established for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service connection 
requires:  medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).


The medical evidence clearly establishes a bilateral hearing loss 
for VA purposes.  The VA examiner found the hearing loss to be 
unrelated to service because of the Veteran's minimal noise 
exposure in service.  He also said that current research did not 
support the concept of delayed onset of hearing loss.  The VA 
examiner did not address the Veteran's statements in the record 
of exposure to acoustic trauma as a result of exposure to the 
firing of different weapons.  He referenced the Veteran's 
clerical duties in service and said that acoustic trauma after 
basic training did not appear likely.  He did not address the 
impact of what appears to be a concession of acoustic trauma in 
basic training.  Further, he did not address the impact of the 
statement from the Veteran's sister.

Dr. Sinks related the Veteran's bilateral hearing loss to the 
acoustic trauma sustained during basic training.  She noted the 
Veteran's history of exposure to noise from the live firing of a 
number of weapons without the benefit of hearing protection.  She 
also noted that the Veteran's sister had attested to her 
observation of the Veteran having decreased hearing at the time 
of his discharge from service.  She concluded it was more likely 
than note that the Veteran's bilateral hearing loss was related 
to his military service. 

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. 
Nicholson, 451 F.3d. 1331.  The Veteran is competent to say he 
has difficulty in hearing.  He is not competent to establish that 
he has a hearing loss that would satisfy the requirements of 38 
C.F.R. § 3.385 or relate any hearing loss that may be present to 
any etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  This can only be done by a 
qualified medical professional.

The law provides that, when there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
to the determination of the matter, the benefit of the doubt in 
resolving that matter must be given to the veteran. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In the instant 
case, the Veteran's military records are missing as a result of a 
fire at the NPRC.  The Veteran has provided statements of his 
noise exposure in service.  A type of exposure that would be 
consistent with the type, circumstances, and place of duty.  See 
38 U.S.C.A. § 1154(a) (West 2002).  He has provided additional 
statements regarding his problems with his hearing since service.  
He has provided a statement from his sister that notes her lay 
observation of the Veteran's difficulty in hearing immediately 
after discharge.  There is no basis to find that her statement 
lacks credibility.  

Moreover, while the VA examiner felt that the Veteran's hearing 
loss was not related to service, he did appear to concede noise 
exposure during basic training.  Further, he said that any 
"increased" loss of hearing after discharge was more likely 
related to other factors.  Thus, this was an apparent concession 
of some noise loss during service.  Dr. Sinks has directly 
addressed the Veteran's acoustic trauma in service and related 
his bilateral hearing loss to that trauma.  

In view of the totality of the evidence, including the Veteran's 
credible account of noise exposure during service, the statement 
from his sister, his documented hearing loss, and the absence of 
evidence of other significant noise exposure after service which 
could have resulted in his current hearing loss disability, the 
Board finds that it is at least as likely as not that bilateral 
hearing loss was incurred in active service.  Resolving 
reasonable doubt in the Veteran's favor, the Board concludes that 
service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.


ORDER

The January 7, 2010, Board decision is vacated.

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


